          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

FARM CREDIT LEASING SERVICES
CORPORATION                                              PLAINTIFF

v.                     No. 3:17-cv-336-DPM

CARROLL R. BARR                                        DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                                   v
                                     D.P. Marshall Jr.
                                     United States District Judge
